DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/20 has been entered.  
Upon further consideration, newly found prior art has been applied to the modified 103 Rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 18, 20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik et al. (2013/0211292) in view of Gross et al.
Sverdlik et al. teach of a catheter and method for ultrasound treatment [0091] with solid state cooling [0089] with a thermoelectric cooler [0089] configured to be disposed within a body channel during operation of the catheter [0093] with transducer positioned into the catheter shaft 1230 [0095, 0249, 0250].  Sverdlik et al. therefore teach of exposing target tissue to ultrasound by a transducer array 
Sverdlik et al. do not explicitly teach of a capacitive micromachined ultrasonic transducer (CMUT) array.  In a similar field of endeavor Gross et al. teach of a capacitive micromachined ultrasound transducer (CMUT) array located at a distal end of a catheter and configured to emit ultrasound to target tissue [0340, fig. 13, 0360, 0363, 0373, 0377].  Gross et al. therefore teach of a catheter for ultrasound treatment with solid state cooling comprising a distal end configured to be disposed within a body channel and a proximal end configured to remain outside the body channel [0370].  Gross et al. teach of the use of temperature sensors disposed at the distal end of the catheter providing continuous information regarding temperature of tissue surrounding catheter within a tissue region of interest [0386].  Gross et al. teach of pressure sensors disposed at the distal end of the catheter for sensing pressure around the catheter [0388].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Gross et al. to modify Sverdlik et al. to obtain more detailed diagnostic information with improve resolution for subsequent treatments.  
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik et al. in view of Gross et al. and further in view of Sharman et al.  The previous references do not explicitly teach of a catheter jacket.  In a similar field of endeavor Sharman et al. teach of an interventional catheter device where the catheter includes a sleeve disposed around the elongate member and the sleeve may be comprised of a polymer jacket [0035].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Sharman et al. to modify the previous references to provide a catheter with desired flexibility while traversing the anatomy.         
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik et al. in view of Gross et al. in view of Sharman et al. and further in view of Stigall et al.  The previous references do not explicitly teach of a thermally insulating layer and a balloon structure.  In a similar field of .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BAISAKHI ROY/Primary Examiner, Art Unit 3793